Citation Nr: 0333757	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-19978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1945.  He died in April 1994.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1997 RO decision which found that the appellant 
could not be recognized as the veteran's surviving spouse for 
the purpose of receiving VA death pension benefits.  An 
August 2002 Board decision denied the requested benefit.  The 
appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a March 2003 order, the Court 
granted a motion by the VA Secretary to vacate the Board 
decision and remand the case for further action.  


REMAND

According to the VA Secretary's motion to the Court (which 
was granted by a Court order), the Board must further address 
compliance with legal provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning the VA's duty to 
notify the claimant as to evidence and information necessary 
to substantiate her claim, including what portion she is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  The motion to the Court also directs 
that the Board otherwise assure compliance with all 
provisions of the VCAA.  In this regard, the Board notes 
there has been evolving case law on the VCAA.  For instance, 
a recent decision by the Federal Circuit invalidated that 
portion of 38 C.F.R. § 3.159(b)(1) which said that claimants 
should generally submit evidence within 30 days of the VA 
request (rather than within 1 year as mentioned in statute).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed.Cir. Sept. 
22, 2003).

In view of the VA Secretary's motion and Court order, the 
Board remands the case to the RO for the following action:  

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
appellant specific written notice as to 
the evidence and information necessary to 
substantiate her claim, including notice 
as to what portion she is to provide and 
what portion the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the appellant's claim for 
recognition as the veteran's surviving 
spouse for the purpose of receiving VA 
death pension benefits.  If the benefit is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

